The case of Feiock et al. v. Davis et al. (1935),100 Ind. App. 569, 197 N.E. 715, grew out of the same accident as the one at bar. It was stipulated before the single member of the Industrial Board, who heard the evidence herein, and agreed by and between the parties to this cause, that the one herein first mentioned and this cause were companion cases and that it was unnecessary to hear the evidence in both of said cases, as the facts in one case should and would control in either case, therefore, the cases were consolidated for hearing and the evidence was heard in the one at bar.
The same legal propositions raised for decision here were raised in Feiock et al. v. Davis et al., supra; consequently, on authority thereof the order herein of the full Industrial Board, denying the appellant the right of review of the award of the single member of the Board by the full Industrial Board, is affirmed.